Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 8, 15, 22, 23, 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter (5818946) and further in view of Martin (5710820).
Regarding claim 1, Walter discloses a device with an electret microphone (Fig 3, electret microphone 50); an amplifier (Fig 6, the circuit diagram of the amplifier); a printable circuit board (PCB), wherein the electret microphone, the amplifier, are 
However Walter does not disclose that the circuit comprises a capacitor.
Martin disclose a gain adjuster for a hearing device with a capacitor (Column 2, lines 60-67 discloses a switched capacitor technology).
Since both Walter and Martin disclose a filtering mechanism for a gain controllable hearing device it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the switched capacitor filter of Martin in the teachings by Walter. The motivation for this would have been providing a high pass filter for simulating/generating different microphone frequency responses to enable the device to be used in various environments.
	
Regarding claim 2, 3, Walter and Martin disclose the limitations of claim 1. Martin further discloses that the non-processor gain control comprises one or more of adjustable gain settings and automatic gain control (Column 2, lines 40-60 discloses “The AGC unit 4 which follows the pre-amplifier 3 with separate pre-amplification paths has at least one adjustable compression circuit 20 for syllable compression and/or for automatic volume control. for example having an extinction time of more than 10 seconds. An automatic gain control AGC that responds to an input  “) of the microphone.
Since both Martin and Walter disclose a adjustable gain control mechanism for a hearing device it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the automatic gain adjuster of Martin in the teachings by Walter. The motivation for this would have been provide ease of use and freedom from the need to manually control gain for the user.
Moreover the combination does not disclose that the voltage supplied by the batteries are between 3-4.5 V. 
Examiner takes official notice that the voltage ranges disclosed are well known and widely used battery voltage supplied to handheld and personal hearing devices and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize batteries supplying this level of voltage for the electrical components of the device disclosed by the combination.
Claims 4, 9, 10, 11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter (5818946), Martin (5710820) and further in view of NPL (MAX9814 Evaluation Kit manual from here referred to as Max).
Regarding claim 4, Walter and Martin disclose the limitations of claim 1. However the combination does not disclose a attack release ratio of 1:500 for the microphone.
Max disclose a automatic gain adjuster for a microphone system with a attack release ratio of 1:500 (Table 3).

Regarding claim 9, 10, Walter and Martin disclose the limitations of claim 1.
The combination further discloses a housing to house the board, microphone, batteries, amplifier and other components of the device (Walter, Fig 3, housing 20) and the amplifier is to increase the gain of the microphone signal (Walter Fig 6, the amplifiers attached to microphone input signal).
 However the combination does not disclose an attack release ratio of 1:500 for the microphone.
Max disclose a automatic gain adjuster for a microphone system with a attack release ratio of 1:500 (Table 3).
Since both Max and the combination by Walter and Martin disclose an automatic gain adjuster for a microphone it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the attack release ratio and the circuitry involved in the design of Max in the teachings by Walter and Martin. The motivation for this would have been adjusting the sensitivity of the microphone for various environments as desired by the user.
Moreover the combination does not disclose that the voltage supplied by the batteries are between 3-4.5 V. 

Regarding claim 11, Walter, Martin and Max disclose the limitations of claim 9. However the combination does not disclose Lithium ion batteries for the device but solar powered batteries. 
Examiner takes official notice that rechargeable batteries, specifically Lithium ion type are well known and widely used in the art and it would have bene obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the Lithium ion batteries instead of solar powered batteries for the device disclosed by the combination. The motivation for this would have been providing obvious variations to achieve the same obvious outcome of providing a rechargeable battery for the device based on the desires of the user.
	Regarding claim 21, Walter, Martin and Max disclose the limitations of claim 9. However the combination does not disclose the housing being wearable or attachable to a hat or other pieces of clothing.
Examiner takes official notice attachable housing of hearing devices with clips to item of clothing such as hats are well known and widely used in the art and it would ahev been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize such mechanism for the device disclosed by the combination. The motivation for this would have been user comfort and desire.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter (5818946), Martin (5710820) and further in view of Magotra (5608803).
Regarding claim 5, Walter and Martin disclose the limitations of claim 1. However the combination does not disclose a jack for an audio output to earphones.
Magotra discloses a hearing device with a jack and earphones for audio output.
Since both Magotra and Walter and Martin disclose a hearing device with an audio output system it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the earphones with audio jack of Magotra in the teachings by Walter and Martin. The motivation for this would have been providing audio to a user based on the user’s desired way of audio delivery mechanism.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter (5818946), Martin (5710820) and further in view of NPL (MAX9814 Evaluation Kit manual from here referred to as Max) and Magotra (5608803).
Regarding claim 13, Walter, Martin and Max disclose the limitations of claim 9. However the combination does not disclose a jack for an audio output to earphones.
Magotra discloses a hearing device with a jack and earphones for audio output.
Since both Magotra and Walter and Martin disclose a hearing device with an audio output system it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the earphones with audio jack of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652